Plaintiff appealed.
The plaintiff seeks to recover on a sick-benefit policy. The policy promises a payment of $8 a week, not exceeding twenty-six consecutive weeks, for loss of time from illness, if caused exclusively and directly by any one of certain diseases specifically named. Then follows the following provision in the policy: "Provided such disease is contracted not earlier than fifteen days after this policy takes effect and, independently of any and all other causes, renders the insured wholly and continuously unable to transact each and every part of the duties pertaining to the occupation described herein, and necessitates continuous confinement indoors and treatment by a regularly qualified physician; and Provided written notice of such disease be given by the insured, or his attending physician, to the company, at its office, within ten days after its contraction."
It is admitted that the plaintiff did not give the notice in ten days; in fact, he delayed for fifty days. This provision was doubtless intended to prevent imposition. But, at any rate, the plaintiff accepted the policy with that provision, and he is bound by his contract. He did not comply with the conditions which would entitle him to recover, and his Honor properly held that he could not recover. Alexander v. Insurance Co., ante, 536.
If one should suddenly become unconscious, as from apoplexy, for instance, so as to be unable to give the stipulated notice within ten days, whether he would be excused and therefore entitled to recover, notwithstanding the failure to give notice, is a question which does not arise upon the evidence in this case.
No error.
Cited: Guy v. Casualty Co., 151 N.C. 466. *Page 492 
(599)